Sweeny and Moskowitz, JJ.,
dissent in a memorandum by Sweeny, J, as follows: This defendant entered into a negotiated plea and agreed upon sentence. He did so with the advice of counsel and with the approval of an experienced and well respected judge. Other than a surfeit of compassion, there is no basis to reduce the sentence in the interest of justice.
The underlying facts are undisputed. Defendant, without any provocation or justification, tried to stab the victim, Manuel Einoa, with a knife. When defendant missed, the victim tried to run away. Defendant then grabbed a machete, chased Mr. Einoa and proceeded to repeatedly hack at his head and arm, inflicting massive injuries, including three severed fingers, and severely cutting and almost amputating the palm of Mr. Einoa’s hand.
Defendant was arrested and charged with one count of attempted murder in the second degree and three counts of assault in the first degree. Rather than proceed to trial where he faced upwards of 25 years’ imprisonment on each count, defendant accepted a plea to one count of attempted murder in the second degree (Fenal Law § 110.00, § 125.25 [1]), with an agreed upon sentence of 11 years in prison, followed by five years’ post-release supervision, in full satisfaction of all charges.*
The sole basis for this appeal is excessive sentence. There is no claim that the plea was anything other than voluntarily, knowingly and freely entered into. Nor is there any claim that defendant was anything but fully competent when he pleaded.
A reviewing court should rarely reduce a sentence that is the result of a negotiated plea (People v Lopez, 190 AD2d 545 [1993]). Indeed the sentencing judge is in the best position to determine the appropriate sentence and his or her action should not be disturbed unless there is a clear abuse of discretion (see *404People v Sheppard, 273 AD2d 498, 500 [2000], lv denied 95 NY2d 908 [2000]). Although an appellate court has the broad plenary-power to modify a negotiated sentence, it should do so only where the sentence was unduly harsh or severe (id.; People v Delgado, 80 NY2d 780 [1992]; People v Suitte, 90 AD2d 80 [1982]; CPL 470.15 [6] [b]). Indeed, “[a]bsent a clear abuse of discretion or the existence of extraordinary circumstances, a trial court’s exercise of discretion in imposing what it considers to be an appropriate sentence will not be disturbed” (People v May, 301 AD2d 784, 786 [2003], lv denied 100 NY2d 564 [2003]). Moreover, a sentence which is within statutory parameters should not be deemed harsh and excessive in the absence of an abuse of discretion or extraordinary circumstances warranting reduction (People v Mackey, 136 AD2d 780 [1988], lv denied 71 NY2d 899 [1988]).
Here, there were no extraordinary circumstances warranting a reduction of sentence (see People v Fair, 33 AD3d 558 [2006], lv denied, 8 NY3d 945 [2007]; People v McNeil, 268 AD2d 611 [2000] ; People v Bass, 261 AD2d 651 [1999]). A defendant’s histoiy of mental illness does not in itself constitute an extraordinary circumstance (see People v Gibbs, 280 AD2d 698, 699 [2001] , lv denied 96 NY2d 829 [2001]).
All of the points the majority rely on in support of their argument to reduce the sentence were before Justice Yates, including defendant’s own narrative of his upbringing and his mental health issues. It is undisputed that these factors were taken into consideration when the sentence was imposed. In fact, Justice Yates specifically included a direction for mental health treatment as part of the disposition. There is no claim that the Justice abused his discretion.
Particularly inexplicable is the argument that the imposed sentence of 11 years is too harsh, but that this harshness will be ameliorated by a reduction of only three years.
In short, the majority is not engaging in the limited review prescribed by the case law cited herein but instead is giving defendant a sentence reduction based solely upon sympathy. I submit that this is not our role. The defendant received a very fair sentence for the horrific acts in which he engaged — the very sentence he agreed to. It should not be disturbed.

 The People asked for a sentence of 12 years’ imprisonment.